 
 
IV 
112th CONGRESS 
2nd Session 
H. RES. 134 
In the House of Representatives, U. S.,

January 1, 2013
 
RESOLUTION 
Condemning the Government of Iran for its state-sponsored persecution of its Baha’i minority and its continued violation of the International Covenants on Human Rights. 
 
 
Whereas, in 1982, 1984, 1988, 1990, 1992, 1994, 1996, 2000, 2006, 2008, and 2009, Congress declared that it deplored the religious persecution by the Government of Iran of the Baha’i community and would hold the Government of Iran responsible for upholding the rights of all Iranian nationals, including members of the Baha’i faith;
Whereas the Department of State 2011 International Religious Freedom Report stated that the Government of Iran prohibits Baha’is from teaching and practicing their faith and subjects them to many forms of discrimination that followers of other religions do not face and that Baha’is are barred from all leadership positions in the government and military;
Whereas the Department of State 2011 International Religious Freedom Report stated, Baha’is are banned from the social pension system. In addition, Baha’is are regularly denied compensation for injury or criminal victimization and the right to inherit property. Baha’i marriages and divorces are not officially recognized, although the government allows a civil attestation of marriage to serve as a marriage certificate.;
Whereas the Department of State July-December 2010 International Religious Freedom Report stated, Since the 1979 Islamic Revolution, the government has killed more than 200 Bahai’s and regularly raids and confiscates their property . . . Unknown assailants vandalized cemeteries and holy places, and school authorities denigrated and abused Baha’i students in primary and secondary schools in at least 10 cities.; 
Whereas the Department of State July-December 2010 International Religious Freedom Report stated, Public and private universities continued to deny admittance to or expel Baha’i students.; 
Whereas on September 15, 2011, the United Nations Secretary-General issued a special report on human rights in Iran (A/66/361), stating, Restrictions on the overall enjoyment of human rights by unrecognized religious minorities, particularly the Baha’i community, remain of serious concern.;
Whereas on September 23, 2011, the United Nations Special Rapporteur on the situation of human rights in the Islamic Republic of Iran, issued a report (A/66/374), noting that [a] number of individuals and organizations provided the Special Rapporteur with first-hand testimonies, the preponderance of which presents a pattern of systemic violations of . . . fundamental human rights in Iran, and expressed concern regarding reports of human and civil rights violations against minority groups, including the Bahai community, which, despite being the largest non-Muslim religious minority, does not enjoy recognition as such by the Government and whose members have historically suffered multifaceted discrimination;
Whereas on November 21, 2011, the Third Committee of the United Nations General Assembly adopted a draft resolution (A/C.3/66/L.56) noting [i]ncreased persecution and human rights violations against unrecognized religious minorities, particularly members of the Baha’i Faith, including escalating attacks on Baha’is and their defenders, including in State-sponsored media, a significant increase in the number of Baha’is arrested and detained, including the targeted attack on the Baha’i educational institution, the reinstatement of twenty-year sentences against seven Baha’i leaders following deeply flawed legal proceedings, and renewed measures to deny Baha’is employment in the public and private sectors.;
Whereas on December 19, 2011, the United Nations General Assembly adopted a resolution (A/RES/66/175) calling upon the Government of Iran [t]o eliminate discrimination against, and exclusion of . . . members of the Baha’i Faith, regarding access to higher education, and to eliminate the criminalization of efforts to provide higher education to Baha’i youth denied access to Iranian universities;
Whereas in March and May of 2008, intelligence officials of the Government of Iran in Mashhad and Tehran arrested and imprisoned Mrs. Fariba Kamalabadi, Mr. Jamaloddin Khanjani, Mr. Afif Naeimi, Mr. Saeid Rezaie, Mr. Behrouz Tavakkoli, Mrs. Mahvash Sabet, and Mr. Vahid Tizfahm, the members of the ad hoc leadership group for the Baha’i community in Iran;
Whereas, in August 2010, the Revolutionary Court in Tehran sentenced the 7 Baha’i leaders to 20-year prison terms on charges of spying for Israel, insulting religious sanctities, and propaganda against the regime;
Whereas the lawyers for the 7 leaders were reportedly provided extremely limited access to the prisoners and their files;
Whereas these 7 Baha’i leaders were targeted solely on the basis of their religion; 
Whereas beginning on May 22, 2011, officials of the Government of Iran in Tehran, Karaj, Isfahan, and Shiraz raided the homes of individuals associated with the Baha’i Institute for Higher Education, searching over 30 homes, seizing educational materials, and arresting approximately 16 individuals; 
Whereas, in October 2011, Mr. Vahid Mahmoudi, Mr. Mahmoud Badavam, Ms. Noushin Khadem, Mr. Kamran Mortezaie, Mr. Farhad Sedghi, Mr. Riaz Sobhani, and Mr. Ramin Zibaie were each sentenced to 4 or 5-year prison terms for the crime of membership in the deviant Baha’i sect, with the goal of taking action against the security of the country, in order to further the aims of the deviant sect and those of organizations outside the country, and, in January 2012, Mr. Mahmoudi was released on probation; 
Whereas ordinary Iranian citizens who belong to the Baha’i Faith are disproportionately targeted, interrogated, and detained under the pretext of national security;
Whereas the efforts of the Government of Iran to collect information on individual Baha’is are reportedly ongoing as evidenced by a letter, dated November 5, 2011 from the Director of the Department of Education in the county of Shahriar in the province of Tehran, instructing the directors of schools in his jurisdiction to subtly and in a confidential manner collect information on Baha’i students;
Whereas the Baha’i community continues to undergo intense economic and social pressure, including an ongoing campaign in the town of Semnan where the government reportedly has harassed and detained Baha’is and closed 17 Baha’i owned businesses in the last three years;
Whereas the Government of Iran is party to the International Covenants on Human Rights; and
Whereas the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (Public Law 111–195) urges the President and the Secretary of State to impose sanctions on the officials of the Government of Iran and other individuals who are responsible for continuing and severe violations of human rights and religious freedom in Iran: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns the Government of Iran for its state-sponsored persecution of its Baha’i minority and its continued violation of the International Covenants on Human Rights;
(2)calls on the Government of Iran to immediately release the seven leaders, the six imprisoned educators, and all other prisoners held solely on account of their religion;
(3)calls on the President and Secretary of State, in cooperation with responsible nations, to immediately condemn the Government of Iran’s continued violation of human rights and demand the immediate release of prisoners held solely on account of their religion; and
(4)urges the President and Secretary of State to utilize measures, such as those available under the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 and Executive Order 13553, to sanction officials of the Government of Iran and other individuals directly responsible for egregious human rights violations in Iran, including against the Baha’i community.
 
Karen L. Haas,Clerk.
